Little, J.
1. When in the trial of a criminal case a plea in abatement was filed, alleging that one of the grand jurors who returned the bill was not a legal grand juror, on the ground that his name was not in the jury box, and it was admitted that the name of the grand juror had by the commissioners been placed on the grand jury list and in the box containing the names of the grand jurors, as prescribed by law, and that the grand juror had been regularly drawn to serve, parol evidence of the jury commissioners that they did not intend to put the name of this juror in' the grand jury box was inadmissible, and there was error in striking the plea.
2. An indictment which charged the accused with disturbing an assemblage of a public school at a named schoolhouse was supported by evidence showing that though the assemblage of the school which was disturbed was not in the school building it was at a bush-arbor near thereto; nor was it in such case error for the court to charge the jury that, if the proof showed that the disturbance did occur and the testimony showed beyond a- reasonable doubt that the defendant created it, the difference in locality.as shown by the testimony and that stated in the bill of indictment would not avail the defendant anything, if they should otherwise find him guilty under the legal principles given them in charge.
3. The evidence in this case fully sustained the verdict rendered.

Judgment affirmed.


All the Justices concurring.

Certiorari. Before Judge Harris. Carroll superior court, August 1, 1899.
Reese & Gordon, for plaintiff in error. T. A. Atkinson, solicitor-general, and R. D. Jackson, contra.